 
 
Exhibit 10.3
 
 
 
 
 
EXECUTION VERSION
 
 
 
 
 
 




REGISTRATION RIGHTS AGREEMENT
AMONG
BLOOMIN’ BRANDS, INC.
AND
CERTAIN STOCKHOLDERS OF BLOOMIN’ BRANDS, INC.
DATED AS OF APRIL 29, 2014
 
 
 
 
 












--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
1.
EFFECTIVENESS; DEFINITIONS
..................................................................................
1
 
 
1.1
Effectiveness
..............................................................................................................
1
 
 
1.2
Definitions
..................................................................................................................
1
 
 
 
 
 
 
 
 
2.
HOLDER
LOCK‑UP..........................................................................................................
2
 
 
 
 
 
3.
REGISTRATION RIGHTS
................................................................................................
2
 
 
3.1
Demand Registration
Rights.......................................................................................
2
 
 
3.2
Piggyback Registration Rights
...................................................................................
5
 
 
3.3
Certain Other
Provisions.............................................................................................
6
 
 
3.4
Indemnification and
Contribution...............................................................................
12
 
 
3.5
Permitted Registration Rights Assignees
...................................................................
15
 
 
3.6
Form S‑8
Registration................................................................................................
16
 
 
 
 
 
 
 
 
4.
REMEDIES.........................................................................................................................
16
 
 
4.1
Generally
....................................................................................................................
16
 
 
 
 
 
 
 
 
5.
AMENDMENT, TERMINATION,
ETC............................................................................
16
 
 
5.1
Oral
Modifications......................................................................................................
16
 
 
5.2
Written
Modifications.................................................................................................
16
 
 
5.3
Effect of Termination
.................................................................................................
17
 
 
 
 
 
 
 
 
6.
DEFINITIONS....................................................................................................................
17
 
 
6.1
Certain Matters of
Construction..................................................................................
17
 
 
6.2
Definitions
..................................................................................................................
17
 
 
 
 
 
 
 
 
7.
MISCELLANEOUS...........................................................................................................
22
 
 
7.1
Authority; Effect
........................................................................................................
22
 
 
7.2
Notices........................................................................................................................
22
 
 
7.3
Merger; Binding Effect,
Etc........................................................................................
23
 
 
7.4
Descriptive Headings
.................................................................................................
23
 
 
7.5
Counterparts................................................................................................................
24
 
 
7.6
Severability
................................................................................................................
24
 
 
7.7
No
Recourse................................................................................................................
24
 
 
 
 
 
 
 
 
8.
GOVERNING LAW
..........................................................................................................
24
 




-i-

--------------------------------------------------------------------------------







 
8.1


Governing Law
..........................................................................................................
24
 
 
8.2


Consent to Jurisdiction
...............................................................................................
24
 
 
8.3


WAIVER OF JURY TRIAL
......................................................................................
25
 
 
8.4


Exercise of Rights and
Remedies...............................................................................
25
 
 
 
 
 
 
 
 




-ii-

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made as of April 29,
2014 by and among:
(i)
Bloomin’ Brands, Inc., a Delaware corporation (the “Company”);

(ii)
each of Bain Capital (OSI) IX, L.P., Bain Capital (OSI) IX Coinvestment, L.P.,
BCIP TCV, LLC, Bain Capital Integral Investors 2006, LLC and BCIP Associates - G
(collectively, the “Bain Funds”) and any other Person executing this Agreement
and listed as an “Investor” on the signature pages hereto and such other Persons
who from time to time become party hereto by executing a counterpart signature
page hereof and are designated by the Board as “Investors” (collectively with
their Permitted Transferees, the “Investors”);

(iii)
The Chris T. Sullivan Foundation, the Ashley Sullivan Irrevocable Trust, Ashley
Sullivan, the Alexander Sullivan Irrevocable Trust, Alexander Sullivan, CTS
Equities Limited Partnership (collectively, the “Founders”);

(iv)
Elizabeth A. Smith (“Smith”); and

(v)
such other Persons, if any, that from time to time become party hereto as
holders of Shares pursuant to Section 3.5 solely in the capacity of permitted
assignees with respect to certain registration rights hereunder (collectively,
the “Other Holders”).

RECITALS
1.    The Company, the Investors, the Other Investors, the Founders and certain
other stockholders previously entered into a Registration Rights Agreement dated
June 14, 2007, which was amended and restated pursuant to that certain Amended
and Restated Registration Rights Agreement dated August 7, 2012 (the “2012
Agreement”).
2.    The 2012 Agreement has been terminated effective as of April 29, 2014.
3.    The parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements on certain matters.
AGREEMENT
Therefore, the parties hereto hereby agree as follows:
1.
EFFECTIVENESS; DEFINITIONS.

1.1    Effectiveness. This Agreement shall become effective on April 29, 2014.
1.2    Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 6
hereof.




--------------------------------------------------------------------------------



2.
HOLDER LOCK‑UP. In connection with each underwritten Public Offering each
participating Holder hereby agrees, if requested, to execute and deliver, a
lock‑up agreement with the underwriter(s) of such Public Offering

(the “Principal Lock‑Up Agreement”) restricting such Holder’s right to
(i) Transfer any Shares or (ii) enter into any swap or other arrangement that
transfers to another any of the economic consequences of ownership of Shares, in
each case to the extent that such restrictions are agreed to (A) in the case of
a demand registration under Section 3.1 hereof, by Investors holding a majority
of the Shares proposed to be offered and (B) otherwise, by the holders of a
majority of the Shares participating in the Public Offering; provided, however,
that no Holder shall be required by this Section 2 to be bound by a lock‑up
agreement covering a period of greater than 90 days following the date of the
final prospectus relating to such underwritten Public Offering plus such
additional period of up to 17 days as may be required by the underwriters to
satisfy FINRA regulations and permit the managing underwriters’ analysts to
publish research updates. Notwithstanding the foregoing, such lock‑up agreement
shall not apply to (i) transactions relating to shares of Common Stock or other
securities acquired in (A) open market transactions or block purchases or (B) a
Public Offering, (ii) Transfers to Permitted Transferees of such Holder in
accordance with the terms of this Agreement, (iii) conversions of shares of
Common Stock into other classes of Common Stock without change of holder and
(iv) Transfers by any Holder or such Holder’s Permitted Transferees in
connection with a bona fide gift to any Charitable Organization.
3.
REGISTRATION RIGHTS. The Company will perform and comply with, and cause each of
its subsidiaries to perform and comply with, such of the following provisions as
are applicable to it. Each Holder will perform and

comply with such of the following provisions as are applicable to such Holder.
3.1    Demand Registration Rights.
3.1.1    Demand Registration Rights. Any Investors, or Founders that,
collectively, beneficially hold at least 5% of the outstanding Shares (the
“Initiating Holders”), by notice to the Company specifying the intended method
or methods of disposition, may request that the Company effect the registration
under the Securities Act for a Public Offering of all or a specified part of the
Registrable Securities held by such Initiating Holders.
Notwithstanding the foregoing, no Initiating Holder may request a registration
unless the value of Registrable Securities that the Initiating Holders propose
to sell in such Public Offering on Form S-1 (or any other registration form that
contains substantially the same information required by such form) is at least
twenty-five million dollars ($25,000,000), or, in the case of any other
registration on Form S-3, fifteen million dollars ($15,000,000) or, in either
case, such lower amount as agreed by the Board. The Company will then use its
best efforts to (i) effect the registration under the Securities Act (including
by means of a shelf registration pursuant to Rule 415 under the Securities Act
if so requested by a majority of the Initiating Holders and if the Company is
then eligible to use such registration) of the Registrable Securities that the
Company has been requested to register by such Initiating Holders together with
all other Registrable Securities that the Company has been requested to register
pursuant to Section 3.2 by other Holders, all to the extent required to permit
the disposition of the Registrable Securities that the Company has been

- 2 -

--------------------------------------------------------------------------------



so requested to register, and (ii) if requested by an Initiating Holder, obtain
acceleration of the effective date of the registration statement relating to
such registration; provided, however, that the Company shall not be obligated to
take any action to effect any such registration pursuant to this Section 3.1.1:
(a)    during the effectiveness of any Principal Lock‑Up Agreement entered into
in connection with any registration statement pertaining to an underwritten
public offering of securities of the Company for its own account (other than a
Rule 145 Transaction, or a registration relating solely to employee benefit
plans);
(b)    if a registration statement requested under this Section 3.1.1 became
effective within the preceding 90 days (unless otherwise consented to by the
Board).
3.1.2    Shelf Takedowns. At any time during which the Company has effective a
shelf registration pursuant to Rule 415 under the Securities Act with respect to
such Holder’s Shares, any Holder (a “Shelf Takedown Holder”), by notice to the
Company specifying the intended method or methods of disposition, may request
that the Company effect a Public Offering, including an Underwritten Shelf
Takedown, of all or a specified part of the Registrable Securities held by such
Shelf Takedown Holder that are covered by such registration statement; provided,
however, that (a) the value of Registrable Securities that the Shelf Takedown
Holder proposes to sell in an Underwritten Shelf Takedown is at least
twenty-five million dollars ($25,000,000) or fifteen million dollars
($15,000,000) in the case of a registration statement that does not include
substantially more information than is required to be included on Form S-3 or,
in either case, such lower amount as agreed to by the Board and (b) with respect
to any Underwritten Shelf Takedown, such notice is also given to each other
Holder with Registrable Securities covered by such registration statement, or to
all Holders if such registration statement is undesignated (each a “Potential
Takedown Participant”), at least five business days prior to such proposed
Underwritten Shelf Takedown. Any Potential Takedown Participant may, by written
response delivered to the Company within one business day after the date of
delivery of such notice, request that all or a specified part of such Holder’s
Registrable Securities be included in any such Underwritten Shelf Takedown,
subject to the underwriters’ cutback set forth in Section 3.1.1 and the
procedures set forth in 3.2.1 (a) (without giving effect to the time periods
specified therein). The Company shall not be obligated to take any action to
effect any such Underwritten Shelf Takedown pursuant to this Section 3.2.1 if an
Underwritten Shelf Takedown requested under this Section 3.2.1 was consummated
within the preceding 90 days (unless otherwise consented to by the Board).
3.1.3    Form. Except as otherwise provided above or required by law, each
registration requested pursuant to Section 3.1.1 shall be effected by the filing
of a registration statement on Form S‑3 (or any other form which includes
substantially the same information as would be required to be included in a
registration statement on such form as currently constituted); provided, that if
any registration requested pursuant to this Section 3.1 is proposed to be
effected on Form S‑3 (or any successor or similar short‑form registration
statement) and is in connection with an underwritten offering, and

- 3 -

--------------------------------------------------------------------------------



if the managing underwriter shall advise the Company in writing that, in its
opinion, it is of material importance to the success of such proposed offering
to file a registration statement on Form S‑1 (or any successor or similar
registration statement), or to include in such registration statement
information not required to be included pursuant to Form S‑3 (or any successor
or similar short‑form registration statement), then the Company will file a
registration statement on Form S‑1 or supplement Form S‑3 (or any successor or
similar short‑form registration statement) as reasonably requested by such
managing underwriter.
3.1.4    Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations, including shelf takedowns, of Registrable
Securities pursuant to this Section 3.1, including all reasonable expenses
(other than fees and disbursements of counsel that do not constitute
Registration Expenses) that any Holder incurs in connection with each
registration of Registrable Securities requested pursuant to this Section 3.1.
3.1.5    Additional Procedures. In the case of a registration pursuant to
Section 3.1 hereof, whenever an Initiating Holder is entitled to request and so
requests that such registration shall be effected pursuant to an underwritten
offering, the Company shall include such information in any written notice to
Holders required by Section 3.2. In such event, the right of any Holder to have
securities owned by such Holder included in such registration shall be
conditioned upon the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed upon by the Initiating Holder and
such Holder). If requested by the Initiating Holder or Shelf Takedown Holder,
the Company together with the Holders proposing to distribute their securities
through the underwriting will enter into an underwriting agreement with the
underwriters for such offering containing such representations and warranties by
the Company and such Holders and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including customary indemnity and contribution provisions
(subject, in each case, to the limitations on such liabilities set forth in this
Agreement).
3.1.6    Suspension of Registration. If the filing, initial effectiveness or
continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415 under the Securities Act, in respect of a
registration pursuant to this Section 3.1  at any time would require the Company
to make a public disclosure of material non‑public information, which disclosure
in the good faith judgment of the Board (after consultation with external legal
counsel) (i) would be required to be made in any registration statement so that
such registration statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such registration statement and (iii) would have a material
adverse effect on the Company or its business, or on the Company’s ability to
effect a material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may, upon giving
prompt written notice of such action to the Holders participating in such
registration, delay the filing or initial effectiveness of, or suspend use of,
such registration statement; provided, that the Company shall not be permitted
to do so (i) for a period exceeding 30 days on any one occasion or (ii) for an
aggregate

- 4 -

--------------------------------------------------------------------------------



period exceeding 60 days in any 12-month period. In the event the Company
exercises its rights under the preceding sentence, such Holders agree to
suspend, promptly upon their receipt of the notice referred to above, their use
of any prospectus relating to such registration in connection with any sale or
offer to sell Registrable Securities. The Company shall promptly notify such
Holders of the expiration of any period during which it exercised its rights
under this Section 3.1.6. The Company agrees that, in the event it exercises its
rights under this Section 3.1.6, it shall, within 30 days following such
Holders’ receipt of the notice of suspension, update the suspended registration
statement as may be necessary to permit the Holders to resume use thereof in
connection with the offer and sale of their Registrable Securities in accordance
with applicable law.
3.2    Piggyback Registration Rights.
3.2.1    Piggyback Registration.
(a)    General. Each time the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, for its own account and/or for
the account of any other Person (pursuant to Section 3.1 or otherwise) for sale
in a Public Offering, the Company will give notice to all Holders of its
intention to do so. Any Holder may, by written response delivered to the Company
within 20 days after the date of delivery of such notice, request that all or a
specified part of such Holder’s Registrable Securities be included in such
registration. A Holder may request in any such response that varying numbers of
such Holder’s Registrable Securities be included in the registration based on
varying prices at which such Registrable Securities are to be sold in the
registered offering. The Company thereupon will use its best efforts to cause to
be included in such registration under the Securities Act all Registrable
Securities that the Company has been so requested to register by such Holders,
to the extent required to permit the disposition (in accordance with the methods
to be used by the Company or, pursuant to Section 3.1, other Holders in such
Public Offering) of the Registrable Securities to be so registered; provided
that (i) if, at any time after giving written notice of its intention to
register any securities, the Company shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses in connection therewith), and
(ii) if such registration involves an underwritten offering, all Holders
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company (with such differences as may be
customary or appropriate in combined primary and secondary offerings, and, in
any event, without providing for indemnification or contribution obligations in
excess of what is required by Section 3.4) or, in the case of a registration
initiated pursuant to Section 3.1.1, the Principal Participating Holders. No
registration of Registrable Securities effected under this Section 3.2 shall
relieve the Company of any of its obligations to effect registrations of
Registrable Securities pursuant to Section 3.1 hereof.

- 5 -

--------------------------------------------------------------------------------



(b)    Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 3.2 or give any notice
to Holders of the Company’s intent to register Registrable Securities, in each
case incidental to the registration of any of its securities in connection with:
(i)    Any Public Offering relating to employee benefit plans or dividend
reinvestment plans; or
(ii)    Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other businesses
except to the extent such Public Offering is for the sale of securities for
cash.
3.2.2    Payment of Expenses. The Company will pay all Registration Expenses in
connection with registrations of Registrable Securities pursuant to this Section
3.2  including all reasonable expenses (other than fees and disbursements of
counsel that do not constitute Registration Expenses) that any Holder incurs in
connection with each registration of Registrable Securities requested pursuant
to this Section 3.2.
3.2.3    Additional Procedures. Holders participating in any Public Offering
pursuant to this Section 3.2 shall take all such actions and execute all such
documents and instruments that are reasonably requested by the Company to effect
the sale of their Registrable Securities in such Public Offering, including
being parties to the underwriting agreement entered into by the Company and any
other selling shareholders in connection therewith and being liable in respect
of the representations and warranties and the other agreements (including
customary selling stockholder representations, warranties, indemnifications and
“lock‑up” agreements) for the benefit of the underwriters contained therein;
provided, however, that (i) with respect to individual representations,
warranties, indemnities and agreements of sellers of Registrable Securities in
such Public Offering, the aggregate amount of such liability shall not exceed
any such Holder’s net proceeds from such offering, (ii) to the extent selling
stockholders give further representations, warranties and indemnities, then with
respect to all other representations, warranties and indemnities of sellers of
Registrable Securities in such Public Offering, the aggregate amount of such
liability shall not exceed the lesser of (A) any such Holder’s pro rata portion
of any such liability, in accordance with such Holder’s portion of the total
number of Registrable Securities included in the offering, and (B) any such
Holder’s net proceeds from such offering and (iii) the aggregate liability with
respect to clauses (i) and (ii) shall not exceed such holder’s net proceeds from
such offering.
3.3    Certain Other Provisions.
3.3.1    Underwriter’s Cutback. In connection with any registration of shares,
including any Underwritten Shelf Takedown, the underwriter may determine that
marketing factors (including an adverse effect on the per share offering price)
require a limitation of the number of shares to be underwritten. Notwithstanding
any contrary provision of this Section 3 and subject to the terms of this
Section 3.3.1, the underwriter may limit the number of shares which would
otherwise be included in such registration or

- 6 -

--------------------------------------------------------------------------------



Underwritten Shelf Takedown by excluding any or all Registrable Securities from
such registration or Underwritten Shelf Takedown. Upon receipt of notice from
the underwriter of the need to reduce the number of shares to be included in the
registration or Underwritten Shelf Takedown, the Company shall advise all
holders of the Company’s securities that would otherwise be registered and
underwritten pursuant hereto, and the number of shares of such securities,
including Registrable Securities, that may be included in the registration or
Underwritten Shelf Takedown shall be allocated in the following manner: shares,
other than Registrable Securities, requested to be included in such registration
or Underwritten Shelf Takedown by other shareholders shall be excluded unless
the Company, with the consent of the parties required to approve any amendment
or waiver of this Agreement pursuant to Section 6.2, has granted registration
rights which are to be treated on an equal basis with Registrable Securities for
the purpose of the exercise of the underwriter cutback (such shares afforded
such equal treatment being “Parity Shares”); and, if a limitation on the number
of shares is still required, the number of Registrable Securities, Parity Shares
and other shares of Common Stock that may be included in such registration or
Underwritten Shelf Takedown shall be allocated, as nearly as practicable, as
follows:
(a)    in the case of a registration initiated by the Company, the Company will
have first priority;
(b)    (i) in the case of any shares not allocated pursuant to clause (a) above,
if any, and (ii) in the case of a registration or Underwritten Shelf Takedown
initiated by any holder, there shall be first allocated to each such holder
requesting that its Registrable Securities or Parity Shares be registered in
such registration or sold in such Underwritten Shelf Takedown a number of such
shares to be included in such registration or such shelf takedown equal to the
lesser of (i) the number of such shares requested to be registered or sold by
such holder, and (ii) a number of such shares equal to such holder’s Pro Rata
Portion;
(c)    the balance, if any, not allocated pursuant to clause (b) above shall be
allocated to those holders requesting that their Registrable Securities or
Parity Shares be registered in such registration or sold in such Underwritten
Shelf Takedown that requested to register or sell a number of such shares in
excess of such holder’s Pro Rata Portion pro rata to each such holder based upon
the number of Registrable Securities and Parity Shares held by such holder, or
in such other manner as the holders requesting that their Registrable Securities
or Parity Shares be registered in such registration or sold in such Underwritten
Shelf Takedown may otherwise agree; and
(d)    the balance, if any, not allocated pursuant to clause (c) above shall, in
the case of a registration or Underwritten Shelf Takedown initiated by any
holder, first be allocated to the Company, and then and in all other cases to
shares, other than Registrable Securities and Parity Shares, requested to be
included in such registration or sold in such Underwritten Shelf Takedown by
other stockholders.
For purposes of any underwriter cutback, all Registrable Securities held by any
Holder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or

- 7 -

--------------------------------------------------------------------------------



Affiliates of such Holder, or the estates and family members of any such Holder
or such partners and retired partners, any trusts for the benefit of any of the
foregoing Persons and, at the election of such Holder or such partners, retired
partners, trusts or Affiliates, any Charitable Organization to which any of the
foregoing shall have contributed Common Stock prior to the execution of the
underwriting agreement in connection with such underwritten offering, and such
Holder and other Persons shall be deemed to be a single selling Holder, and any
pro rata reduction with respect to such selling Holder shall be based upon the
aggregate amount of Common Stock owned by all entities and individuals included
with such selling Holder, as defined in this sentence. No securities excluded
from the underwriting by reason of the underwriter’s marketing limitation shall
be included in such registration. Upon delivery of a written request pursuant to
Section 3.1.1, 3.1.2 or 3.2.1(a) that Registrable Securities be sold in an
underwritten offering, the Holder thereof may not thereafter elect to withdraw
therefrom without the written consent of the Principal Participating Holders.
Notwithstanding the foregoing, (i) if the managing underwriter of any
underwritten offering shall advise the Holders participating in the offering
that the Registrable Securities covered by the registration statement cannot be
sold in such offering within a price range acceptable to the Initiating Holder
or Shelf Takedown Holder, then the Initiating Holder or Shelf Takedown Holder
shall have the right to withdraw from such underwritten offering and, upon any
such withdrawal, the Principal Participating Holders remaining after such
withdrawal shall have the right to notify the Company that they have determined
that the registration statement be abandoned or withdrawn, in which event the
Company shall abandon or withdraw such registration statement, (ii) if the price
to the public at which the Registrable Securities are proposed to be sold will
be less than 90% of the average closing price of the Common Stock during the 10
trading days preceding the date on which notice of such offering was given
pursuant to Section 3.2.1(a), then any Holder participating in such underwritten
offering may elect to withdraw from such offering by written notice to the
Company and (iii) nothing in this Section 3.3.1 shall be deemed to limit a
Holder’s ability pursuant to Section 3.2.1(a) to request the registration and
sale of varying numbers of Registrable Securities based on varying prices at
which such Registrable Securities are to be sold in the offering. The Company
may, but shall not be required to, extend a similar withdrawal right to other
Holders or holders of Parity Shares.
3.3.2    Registration Procedures. If, and in each case when, the Company is
required to effect a registration, including a shelf takedown, of any
Registrable Securities as provided in this Section 3, the Company shall
promptly, if applicable:
(a)    prepare and, in any event within 45 days (30 days in the case of a Form
S‑3 registration) after the end of the period under Section 3.2.1(a) within
which a piggyback request for registration may be given to the Company, file
with the Commission a registration statement with respect to such Registrable
Securities and use its best efforts to cause such registration statement to
become effective within 90 days of the initial filing;
(b)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until all
Registrable Securities covered by such registration statement have been sold and
to comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities

- 8 -

--------------------------------------------------------------------------------



covered by such registration statement during such period in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement; provided, that before filing a registration
statement or prospectus, or any amendments or supplements thereto in accordance
with Section 3.1 or 3.2, the Company will furnish to counsel selected pursuant
to Section 3.3.3 hereof copies of all documents proposed to be filed, which
documents will be subject to the review of such counsel;
(c)    furnish to each seller of such Registrable Securities such number of
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus and summary prospectus), in conformity with the
requirements of the Securities Act, and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such seller;
(d)    use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller shall
reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
where, but for the requirements of this clause (d) it would not be obligated to
be so qualified or to consent to general service of process in any such
jurisdiction;
(e)    notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and, at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
(f)    otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable (but not more than 15 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;
(g)    (i) if such Registrable Securities are Common Stock (including Common
Stock issuable upon conversion, exchange or exercise of another security), use
its best

- 9 -

--------------------------------------------------------------------------------



efforts to list such Registrable Securities on any securities exchange on which
the Common Stock is then listed if such Registrable Securities are not already
so listed, and (ii) use its best efforts to provide a transfer agent and
registrar for such Registrable Securities covered by such registration statement
not later than the effective date of such registration statement;
(h)    enter into such customary agreements (including an underwriting agreement
in customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to the provisions of Section 3.4
hereof, and take such other actions as the Principal Participating Holders or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities;
(i)    obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the Principal Participating
Holders shall reasonably request;
(j)    make available for inspection by any seller of such Registrable
Securities covered by such registration statement, by any managing underwriter
or underwriters participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any such seller or any such managing underwriter or underwriters, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement (subject to each party referred to in this clause (j) entering into
customary confidentiality agreements in a form reasonably acceptable to the
Company);
(k)    notify counsel (selected pursuant to Section 3.3.3 hereof) for the
Holders included in such registration statement and the managing underwriter or
agent, immediately, and confirm the notice in writing (i) when the registration
statement, or any post‑effective amendment to the registration statement, shall
have become effective, or any supplement to the prospectus or any amendment to
the prospectus shall have been filed, (ii) of the receipt of any comments from
the Commission, (iii) of any request of the Commission to amend the registration
statement, or to amend or supplement the prospectus, or for additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the registration statement, or of any order preventing or
suspending the use of any preliminary prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes, (v) of the issuance by the Commission of a notice of objection to
the use of the form on which such registration statement has been filed and
(vi) of the occurrence of any event that causes the Company to become an
“ineligible issuer” as defined in Rule 405 under the Securities Act;

- 10 -

--------------------------------------------------------------------------------





(l)    use its best efforts to prevent the issuance of any stop order suspending
the effectiveness of the registration statement, or of any order preventing or
suspending the use of any preliminary prospectus, and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;
(m)    if requested by the managing underwriter or agent or any Holder covered
by the registration statement, incorporate in a prospectus supplement or
post‑effective amendment such information as the managing underwriter or agent
or such Holder reasonably requests to be included therein, including, with
respect to the number of Registrable Securities being sold by such Holder to
such underwriter or agent, the purchase price being paid therefor by such
underwriter or agent and with respect to any other terms of the underwritten
offering of the Registrable Securities to be sold in such offering; and, make
all required filings of such prospectus supplement or post‑effective amendment
as soon as practicable after being notified of the matters incorporated in such
prospectus supplement or post‑effective amendment;
(n)    cooperate with the Holders covered by the registration statement and the
managing underwriter or agent, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or agent, if any, or such Holders may request;
(o)    obtain for delivery to the Holders being registered and to the
underwriters or agents an opinion or opinions from counsel for the Company in
customary form and in form, substance and scope reasonably satisfactory to such
Holders, underwriters or agents and their counsel;
(p)    cooperate with the Holders with Registrable Securities subject to the
registration statement and with the managing underwriter or agent, if any, to
facilitate bona fide gifting to Charitable Organizations by any participating
Holder or such participating Holder’s partners and other employees in connection
with any Public Offering and to prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to permit any such recipient
Charitable Organization to sell in the Public Offering if it so elects;
(q)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA; and
(r)    use its best efforts to make available the executive officers of the
Company to participate with the Holders and any underwriters in any “road shows”
that may be reasonably requested by the Holders in connection with distribution
of the Registrable Securities.

- 11 -

--------------------------------------------------------------------------------



3.3.3    Selection of Underwriters and Counsel. The underwriters and legal
counsel to be retained by the Company in connection with any Public Offering
shall be selected by the Board; provided, that in the case of an offering
following a request therefor under Section 3.1.1 or Section 3.1.2, such
underwriters and counsel shall be reasonably acceptable to the Principal
Participating Holders. In connection with any registration of Registrable
Securities pursuant to Sections 3.1 and 3.2 hereof, the Principal Participating
Holders may select one counsel to represent all Holders covered by such
registration; provided, however, that in the event that the counsel selected as
provided above is also acting as counsel to the Company in connection with such
registration, the remaining Holders shall be entitled to select one additional
counsel to represent, at the Company’s expense, all such remaining Holders.
3.3.4    Company Lock‑Up. If any registration pursuant to Section 3.1 of this
Agreement shall be in connection with an underwritten Public Offering, including
any Underwritten Shelf Takedown the Company agrees not to effect any public sale
or distribution of any Common Stock of the Company (or securities convertible
into or exchangeable or exercisable for Common Stock) (in each case, other than
as part of such underwritten public offering and other than pursuant to a
registration on Form S‑4 or S‑8) for its own account, within 90 days (or such
shorter period as the managing underwriters may require) following the date of
the final prospectus relating to such underwritten Public Offering (except as
part of such underwritten Public Offering).
3.3.5    Other Agreements. The Company covenants and agrees that, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section  of this Agreement remain in effect, the Company
will not, directly or indirectly, grant to any Person or agree to or otherwise
become obligated in respect of rights of registration in the nature or
substantially in the nature of those set forth in Section 3.1 or 3.2 of this
Agreement without the consent of Stockholders holding a majority of the
Registrable Securities (plus the consent of any Stockholder who would be
disproportionately and adversely affected thereby compared to other
Stockholders) other than registration rights set forth in Section 3.1 or 3.2
that are provided to Other Investors or Investors that join this Agreement from
time to time.
3.4    Indemnification and Contribution.
3.4.1    Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 3 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries, including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each Holder, any Person who is or might be deemed to
be a controlling Person of the Company or any of its subsidiaries within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
their respective direct and indirect

- 12 -

--------------------------------------------------------------------------------



partners, advisory board members, advisors, directors, officers, trustees,
members and shareholders, and each other Person, if any, who controls any such
holder or any such controlling Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each such Person being
referred to herein as a “Covered Person”), against any losses, claims, damages
or liabilities or actions or proceedings in respect thereof (collectively,
“Losses”), joint or several, to which such Covered Person may be or become
subject under the Securities Act, the Exchange Act, any other securities or
other law of any jurisdiction, the common law or otherwise, insofar as such
Losses arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained or incorporated by reference in any
registration statement under the Securities Act, any preliminary prospectus or
final prospectus included therein, or any related summary prospectus, “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act
(“Issuer FWP”) or any amendment or supplement thereto, or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or other document or report, (ii)
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report, and will reimburse such Covered Person for any legal or any
other expenses incurred by it in connection with investigating or defending any
such Loss; provided, however, that neither the Company nor any of its
subsidiaries shall be liable to any Covered Person in any such case to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement, incorporated
document or other such disclosure document or other document or report, in
reliance upon and in conformity with written information furnished to the
Company or to any of its subsidiaries through an instrument duly executed by
such Covered Person specifically stating that it is for use in the preparation
thereof. The indemnities of the Company and of its subsidiaries contained in
this Section 3.4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of such Covered Person, and shall survive any
transfer of securities or any termination of this Agreement.
3.4.2    Indemnities to the Company. Subject to Section 3.4.4, the Company and
any of its subsidiaries may require, as a condition to including any securities
in any registration statement filed pursuant to this Section 3, that the Company
and any of its subsidiaries shall have received an undertaking satisfactory to
it from the prospective seller of such securities, severally and not jointly, to
indemnify and hold harmless the Company and any of its subsidiaries, each
director of the Company or any of its subsidiaries, each officer of the Company
or any of its subsidiaries who shall sign such registration statement and each
other Person (other than such seller), if any, who controls the Company and any
of its subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other prospective seller of such
securities with respect to any statement in or omission from such registration

- 13 -

--------------------------------------------------------------------------------



statement, any preliminary prospectus, final prospectus or summary prospectus
included therein, or any amendment or supplement thereto, or any other
disclosure document (including reports and other documents filed under the
Exchange Act or any document incorporated therein) or other document or report,
if such statement or omission was made in reliance upon and in conformity with
written information furnished to the Company or any of its subsidiaries through
an instrument executed by such seller specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, Issuer FWP, amendment or supplement,
incorporated document or other document or report. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Company, any of its subsidiaries or any such director, officer or
controlling Person and shall survive any transfer of securities or any
termination of this Agreement.
3.4.3    Contribution. If the indemnification provided for in Section 3.4.1 or
3.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 3.4 (an
“Indemnitee”) in respect of any Losses referred to therein, then each party that
would have been an indemnifying party thereunder shall, subject to
Section 3.4.4, and in lieu of indemnifying such Indemnitee, contribute to the
amount paid or payable by such Indemnitee as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of such indemnifying
party on the one hand and such Indemnitee on the other in connection with the
statements or omissions which resulted in such Losses. The relative fault shall
be determined by reference to, among other things, whether the untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by such indemnifying party or such Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties agree that it would
not be just or equitable if contribution pursuant to this Section 3.4.3 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentence. The amount paid or payable by a contributing party as a
result of the Losses referred to above in this Section  shall include any legal
or other expenses reasonably incurred by such Indemnitee in connection with
investigating or defending any such action or claim. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
3.4.4    Limitation on Liability of Holders of Registrable Securities. The
liability of each Holder in respect of any indemnification or contribution
obligation of such Holder arising under this Section 3.4 shall not in any event
exceed an amount equal to the net proceeds to such Holder (after deduction of
all underwriters’ discounts and commissions) from the disposition of the
Registrable Securities disposed of by such Holder pursuant to such registration.
3.4.5    Indemnification Procedures. Promptly after receipt by an Indemnitee of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section , such
Indemnitee will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice

- 14 -

--------------------------------------------------------------------------------



to the latter of the commencement of such action or proceeding; provided, that
the failure of the Indemnitee to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section 3.4, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice. In case any such action or proceeding is brought against
an Indemnitee, the indemnifying party will be entitled to participate in and to
assume the defense thereof (at its expense), jointly with any other indemnifying
party similarly notified to the extent that they may wish, with counsel
reasonably satisfactory to such Indemnitee, and after notice from the
indemnifying party to such Indemnitee of its election so to assume the defense
thereof, the indemnifying party will not be liable to such Indemnitee for any
legal or other expenses subsequently incurred by the latter in connection with
the defense thereof other than reasonable costs of investigation, and shall have
no liability for any settlement made by the Indemnitee without the consent of
the indemnifying party, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, if in such Indemnitee’s reasonable judgment a
conflict of interest between such Indemnitee and the indemnifying parties may
exist in respect of such action or proceeding or the indemnifying party does not
assume the defense of any such action or proceeding within a reasonable time
after notice of commencement, the Indemnitee shall have the right to assume or
continue its own defense and the indemnifying party shall be liable for any
reasonable expenses therefor, but in no event will bear the expenses for more
than one firm of counsel for all Indemnitees in each jurisdiction who shall be
approved by the Principal Participating Holders in the registration in respect
of which such indemnification is sought. No indemnifying party will settle any
action or proceeding or consent to the entry of any judgment without the prior
written consent of the Indemnitee, unless such settlement or judgment (i)
includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release to such Indemnitee from all liability in respect of such
action or proceeding, and (ii) does not involve the imposition of equitable
remedies or the imposition of any obligations on such Indemnitee, and does not
otherwise adversely affect such Indemnitee, other than as a result of the
imposition of financial obligations for which such Indemnitee will be
indemnified hereunder.
3.5    Permitted Registration Rights Assignees.
3.5.1    Registration Rights. The rights of a Holder to cause the Company to
register its Registrable Securities pursuant to Section 3.1 or 3.2 may be
assigned (but only with all related obligations as set forth below) in a
Transfer effected in accordance with the terms of the Stockholders Agreement and
this Agreement to: (a) a Charitable Organization, (b) a Permitted Transferee or
(c) any other transferee that, together with its Affiliates, in the case of this
clause (c) acquires shares of Registrable Securities either (i) for
consideration of at least $15,000,000 or (ii) having a then fair market value
(determined in good faith by the Board) of at least $15,000,000 (the transferees
described in clauses (a), (b) and (c) each a “Permitted Registration Rights
Assignee”). Without prejudice to any other or similar conditions imposed
hereunder, with respect to any such Transfer, no assignment permitted under the
terms of this Section 3.5.1 shall be effective unless the Permitted Registration
Rights Assignee, if not a Stockholder, has delivered to the Company a written
acknowledgment and agreement in form and substance reasonably satisfactory to
the Company that such Registrable Securities in respect of which such

- 15 -

--------------------------------------------------------------------------------



assignment is made shall be deemed Shares and shall be subject to all of the
provisions of this Agreement relating to Shares, and that such Permitted
Registration Rights Assignee shall be bound by, and shall be an Other Holder
party to, this Agreement and the holder of Shares hereunder. A transferee to
whom rights are transferred pursuant to this Section 3.5.1 may not again
transfer such rights to any Person, other than as provided in this
Section 3.5.1. A Permitted Transferee to whom rights are transferred pursuant to
this Section 3.5.1 may not again transfer such rights to any other Permitted
Transferee, other than as provided in this Section 3.5.1. An Affiliate or
Affiliated Fund of an Investor to whom rights are assigned pursuant to this
Section 3.5.1 in connection with a Transfer of Shares by such Investor will be
deemed for all purposes under this Agreement to have been the beneficial Holder
at Closing of the proportionate number of Shares that such Affiliate or
Affiliated Fund held indirectly (through the Transferring Investor and its
Affiliates or Affiliated Funds) on a pass‑through basis.
3.6    Form S‑8 Registration. The Company shall use commercially reasonable
efforts to maintain the effectiveness of its registration statement on Form S‑8
(or successor registration statement) covering the shares of Common Stock
issuable upon exercise of equity-based awards granted under all Company Stock
Option Plans for so long as there are equity-based awards outstanding and
exercisable under any such Company Stock Option Plan.
4.
REMEDIES.

4.1    Generally. The parties shall have all remedies available at law, in
equity or otherwise in the event of any breach or violation of this Agreement or
any default hereunder. The parties acknowledge and agree that, in the event of
any breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto, and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.
5.
AMENDMENT, TERMINATION, ETC.

5.1    Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.
5.2    Written Modifications. This Agreement may be amended, modified or
extended, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders; provided, however, that any amendment,
modification, extension or waiver (an “Amendment”) shall also require the
consent of any Stockholder who would be disproportionately and adversely
affected thereby. Each such Amendment shall be binding upon each party hereto
and each holder of Shares subject hereto. In addition, each party hereto and
each holder of Shares subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder. This Agreement may be
terminated only by an agreement in writing signed by the Company and each of the
Stockholders who hold Registrable Securities.

- 16 -

--------------------------------------------------------------------------------



5.3    Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each Covered Person shall retain the indemnification
and contribution rights pursuant to Section 3.4 hereof with respect to any
matter that (i) may be an indemnified liability thereunder and (ii) occurred
prior to such termination.
6.
DEFINITIONS.

For purposes of this Agreement:
6.1    Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 6:
(i)    The words “hereof,’ “herein,” “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;
(ii)    The word “including” shall mean including, without limitation;
(iii)    Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and
(iv)    The masculine, feminine and neuter genders shall each include the other.
(v)    References to Sections, unless otherwise specified, shall refer to
Sections of this Agreement.
6.2    Definitions. The following terms shall have the following meanings:
“Affiliate” shall mean, with respect to any specified Person, (i) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); and (ii) with respect to any natural Person, any Member
of the Immediate Family of such natural Person.
“Affiliated Fund” means with respect to any Investors, each corporation, trust,
limited liability company, general or limited partnership or other entity under
common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Affiliate of the
general partner or principal investment advisor of that Investor).
“Agreement” shall have the meaning set forth in the Preamble.

- 17 -

--------------------------------------------------------------------------------





“Amendment” shall have the meaning set forth in Section 5.2.
“Bain Funds” shall have the meaning set forth in the Preamble.
“Board” shall mean the board of directors of the Company.
“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
“Commission” shall mean the Securities and Exchange Commission.
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.
“Company” shall have the meaning set forth in the Preamble.
“Company Stock Option Plan” shall mean any equity‑based compensation plan of the
Company, either in effect before or after the Closing, including any plan
governing Rollover Options (as defined in the merger agreement dated as of June
14, 2007), the Company’s 2007 Equity Incentive Plan, as amended, and the
Company’s 2012 Incentive Award Plan.
“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.
“Covered Person” shall have the meaning set forth in Section 3.4.1.
“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become exercisable, convertible
or exchangeable on or prior to, or by reason of, the transaction or circumstance
in connection with which the number of Equivalent Shares is to be determined).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.
“FINRA” shall mean the Financial Industry Regulatory Authority.
“Founders” has the meaning set forth in the Preamble.
“Holders” shall mean the holders of Registrable Securities under this Agreement.
“Indemnitee” shall have the meaning set forth in Section 3.4.3.

- 18 -

--------------------------------------------------------------------------------







“Initiating Holders” shall have the meaning set forth in Section 3.1.1.
“Investors” shall have the meaning set forth in the Preamble.
“Issuer FWP” shall have the meaning set forth in Section 3.4.1.
“Losses” shall have the meaning set forth in Section 3.4.1.
“Members of the Immediate Family” means, with respect to any individual, each
spouse, parent, parent of spouse and each descendant of each such individual’s
parents and parents of such individual’s spouse, whether natural or adopted,
each trust (or limited liability company, partnership or other estate planning
vehicle) created solely for the benefit of one or more of the aforementioned
Persons and their spouses and each custodian or guardian of any property of one
or more of the aforementioned Persons in his or her capacity as such custodian
or guardian.
“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.
“Other Holders” shall have the meaning set forth in the Preamble.
“Parity Shares” shall have the meaning set forth in Section 3.3.1.
“Permitted Registration Rights Assignee” shall have the meaning set forth in
Section 3.5.1.
“Permitted Transferee” shall have the meaning set forth in the stockholders
agreement by and among the parties hereto dated June 14, 2007, as amended from
time to time.
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
“Potential Takedown Participant” shall have the meaning set forth in Section
3.1.2.
“Principal Lock‑Up Agreement” shall have the meaning set forth in Section 2.
“Principal Participating Holders” shall mean, with respect to any Public
Offering, (i) the Holder including the greatest number of Registrable Securities
in such Public Offering or (ii) if there is more than one such Holder including
the greatest number of Registrable Securities in such Public Offering (i.e., if
more than one Holder is including the same amount), a majority of such Holders.
“Pro Rata Portion” shall mean for purposes of Section 3.3, with respect to each
Holder or holder of Parity Shares requesting that such shares be registered in
such registration statement or sold in such Underwritten Shelf Takedown, a
number of such shares equal to the aggregate

- 19 -

--------------------------------------------------------------------------------



number of shares of Common Stock to be registered in such registration or sold
in an Underwritten Shelf Takedown (excluding any shares to be registered or sold
for the account of the Company) multiplied by a fraction, the numerator of which
is the aggregate number of Registrable Securities and Parity Shares held by such
holder, and the denominator of which is the aggregate number of Registrable
Securities and Parity Shares held by all holders requesting that their
Registrable Securities or Parity Shares be registered in such registration or
sold in such Underwritten Shelf Takedown.
“Public Offering” shall mean the sale of Common Stock for cash pursuant to an
effective registration statement under the Securities Act (other than a
registration statement on Form S-4 or Form S-8 or any successor form).
“Registrable Securities” shall mean (i) all shares of Common Stock that are not
then subject to vesting (including shares that were at one time subject to
vesting to the extent they have vested), (ii) all shares of Common Stock
issuable upon exercise, conversion or exchange of any vested Option, Warrant or
Convertible Security and (iii) all shares of Common Stock directly or indirectly
issued or issuable with respect to the securities referred to in clauses (i) or
(ii) above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, in each case constituting Shares. As to any particular
Registrable Securities, such shares shall cease to be Registrable Securities
when (i) such securities shall have ceased to be Shares hereunder, (ii) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (iii) such
securities shall have been Transferred pursuant to Rule 144 or Rule 145, (iv) 
disposition of all such Shares held by a Holder may be made under Rule 144 or
Rule 145 without volume limitation, (v) such securities shall have been
otherwise transferred to a Person that is not an Affiliate of the transferor,
new certificates for them not bearing a legend restricting further transfer
shall have been delivered by the Company as part of such transfer and subsequent
disposition of them shall not require registration of them under the Securities
Act and such securities may be distributed without volume limitation or other
restrictions on transfer under Rule 144 or Rule 145 (including without
application of paragraphs (c), (e), (f) and (h) of Rule 144) or (vi) such
securities shall have ceased to be outstanding.
“Registration Expenses” means any and all expenses incident to performance of or
compliance with Section 3 of this Agreement (other than underwriting discounts
and commissions paid to underwriters and transfer taxes, if any), including (i)
all Commission and securities exchange or FINRA registration and filing fees,
(ii) all fees and expenses of complying with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (iii)
all printing, messenger and delivery expenses, (iv) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange or FINRA pursuant to Section 3.3.2(g) and all rating agency
fees, (v) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, (vi) the reasonable fees and disbursements of one counsel for the
Holders selected pursuant to the terms of Section 3 and one counsel for certain
Holders selected pursuant to the second proviso of Section 3.3.3, if applicable,
(vii) any fees and disbursements customarily paid by the issuers of

- 20 -

--------------------------------------------------------------------------------



securities, (viii) expenses incurred in connection with any road show (including
the reasonable out-of-pocket expenses of the Holders) and (ix) fees and expenses
incurred in connection with the distribution or transfer of Registrable
Securities to or by a Holder or its permitted transferees in connection with a
Public Offering.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).
“Rule 145” shall mean Rule 145 under the Securities Act (or any successor Rule).
“Rule 145 Transaction” shall mean a registration on Form S‑4 (or any successor
Form) pursuant to Rule 145.
“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.
“Shares” shall mean (i) all shares of Common Stock held by a Stockholder,
whenever issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities, and
(ii) all Options, Warrants and Convertible Securities held by a Stockholder
(treating such Options, Warrants and Convertible Securities as a number of
Shares equal to the number of Equivalent Shares represented by such Options,
Warrants and Convertible Securities for all purposes of this Agreement except as
otherwise specifically set forth herein).
“Shelf Takedown Holders” shall have the meaning set forth in Section 3.1.2.
“Shelf Takedown Notice” shall have the meaning set forth in Section 3.1.2.
“Stockholders” shall mean Investors, Other Investors and Founders.
“Stockholders Agreement” shall have the meaning set forth in the Recitals.
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.
“Transfer Date” shall mean each date that is 5 business days after a Holder has
provided written notice to the Company that it intends to Transfer Shares in a
block sale, pursuant to Rule 144 (in which case the Transfer Date shall include
the 90‑day period covered by the applicable Form 144 provided to the Company
with respect to the Shares identified therein) or to its limited partners,
members or other beneficial owners.
“Underwritten Shelf Takedown” shall mean an underwritten Public Offering,
including any block sale to a financial institution conducted as an underwritten
Public Offering.
“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.



- 21 -

--------------------------------------------------------------------------------



7.
MISCELLANEOUS.

7.1    Authority; Effect. Each party hereto represents, and warrants to, and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.
7.2    Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:
(a)    by hand (in which case, it will be effective upon delivery);
(b)    by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission if prior to 5pm (local time of the recipient)
on a business day or, if not, on the next succeeding business day); or
(c)    by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the business day after being deposited with
such courier service);
in each case, to the address (or facsimile number) listed below
 
If to the Company, to:
 
 
 
Bloomin’ Brands, Inc.
 
 
 
2202 North West Shore Boulevard
 
 
 
Suite 500
 
 
 
Tampa, FL 33607
 
 
 
Facsimile: (813) 387-8176
 
 
 
Attention: Joseph J. Kadow
 
 
 
 
 
 
 
with a copy to:
 
 
 
Baker & Hostetler LLP
 
 
 
PNC Center
 
 
 
1900 East 9th Street
 
 
 
Cleveland, Ohio 44114
 
 
 
Facsimile: (216) 696-0740
 
 
 
Attention: John M. Gherlein
 
 
 
Janet A. Spreen
 
 
 
 
 
 
 
If to the Bain Funds, to:
 
 
 
c/o Bain Capital Partners, LLC
 
 
 
John Hancock Tower
 
 
 
200 Clarendon Street
 


- 22 -

--------------------------------------------------------------------------------



 
 
Boston, MA 02116
 
 
 
 
Facsimile: (617) 516-2010
 
 
 
 
Attention: Andrew Balson
 
 
 
 
Philip Loughlin
 
 
 
 
 
 
 
with a copy to:
 
 
 
 
 
Ropes & Gray LLP
 
 
 
 
Prudential Tower
 
 
 
 
800 Boylston Street
 
 
 
 
Boston, Massachusetts 02199
 
 
 
 
Facsimile: (617) 951-7050
 
 
 
 
Attention: Julie H. Jones
 
 
 
 
Thomas Holden
 
 
 
 
 
 
 
If to Founder, to him at the address set forth in the stock record book of the
Company
 
 
 
 
 
 
with a copy, in the case of a Founder, to:
 
 
 
 
 
 
 
 
 
Kirkland & Ellis LLP
 
 
 
 
Citigroup Center
 
 
 
 
153 East 53rd Street
 
 
 
 
New York, NY 10022
 
 
 
 
Facsimile: (212) 446-6460
 
 
 
 
Attention: Michael A. Brosse
 
 
 
 
 
 

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.
Each of the parties hereto shall be entitled to specify a different address by
giving notice as aforesaid to each of the other parties hereto.
7.3    Merger; Binding Effect, Etc. This Agreement and the Stockholders
Agreement, collectively, constitute the entire agreement of the parties with
respect to their subject matter, supersede all prior or contemporaneous oral or
written agreements or discussions with respect to such subject matter and shall
be binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Stockholder or other party
hereto may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.
7.4    Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

- 23 -

--------------------------------------------------------------------------------



7.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.
7.6    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
7.7    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner or member of any
Stockholder or of any Affiliate or assignee thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Stockholder or any current or future member of any
Stockholder or any current or future director, officer, employee, partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such, for
any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.
8.
GOVERNING LAW.

8.1    Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of New
York without giving effect to any choice or conflict of laws provision or rule
that would cause the application of the domestic substantive laws of any other
jurisdiction.
8.2    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (i) hereby irrevocably submits to the exclusive jurisdiction of the
state courts of the state of New York, New York County or any federal courts
sitting in the Southern District of New York for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above‑named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above‑named courts is improper or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees neither to commence or maintain any action, claim, cause of action or
suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this

- 24 -

--------------------------------------------------------------------------------



Agreement or relating to the subject matter hereof or thereof other than before
one of the above‑named courts, nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action, claim,
cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts, whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 7.2 hereof is reasonably calculated to give actual notice.
8.3    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.
8.4    Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.
[Signature pages follow]

- 25 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.
COMPANY:
 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Deno
 
 
 
 
Name: David Deno
 
 
 
 
Title: Chief Financial and Administrative Officer




[Bloomin’ Brands – Registration Rights Agreement]



--------------------------------------------------------------------------------



THE INVESTORS:
 
BAIN CAPITAL (OSI) IX COINVESTMENT, L.P.
 
 
 
 
 
 
 
 
By:
Bain Capital Partners IX, L.P.,
 
 
 
 
Its general partner
 
 
 
 
 
 
 
 
 
By:
Bain Capital Investors, LLC,
 
 
 
 
Its general partner
 
 
 
 
 
 
 
 
 
By:
/s/ David Humphrey
 
 
 
Name: David Humphrey
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
BAIN CAPITAL (OSI) IX, L.P.
 
 
 
 
 
 
 
 
 
By:
Bain Capital Partners IX, L.P.,
 
 
 
 
Its general partner
 
 
 
 
 
 
 
 
By:
Bain Capital Investors, LLC,
 
 
 
 
Its general partner
 
 
 
 
 
 
 
 
By:
/s/ David Humphrey
 
 
 
Name: David Humphrey
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BCIP TCV, LLC
 
 
 
 
 
 
 
 
 
By:
Bain Capital Investors, LLC,
 
 
 
 
Its administrative member
 
 
 
 
 
 
 
 
By:
/s/ David Humphrey
 
 
 
Name: David Humphrey
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC
 
 
 
 
 
 
 
 
By:
Bain Capital Investors, LLC,
 
 
 
 
Its administrative member
 
 
 
 
 
 
 
 
By:
/s/ David Humphrey
 
 
 
Name: David Humphrey
 
 
 
Title: Managing Director
 


[Bloomin’ Brands – Amended and Restated Registration Rights Agreement]

--------------------------------------------------------------------------------





 
 
BCIP ASSOCIATES-G
 
 
 
 
 
 
 
 
 
By:
Bain Capital Investors, LLC,
 
 
 
 
 
Its managing partner
 
 
 
 
 
 
 
 
 
By:
/s/ David Humphrey
 
 
 
Name: David Humphrey
 
 
 
Title Managing Director
 






[Bloomin’ Brands – Amended and Restated Registration Rights Agreement]

--------------------------------------------------------------------------------





FOUNDERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Chris Sullivan
 
 
 
 
Chris Sullivan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CTS EQUITIES LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
By:
CTS EQUITIES, LLC,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
 
      By
/s/ Chris T. Sullivan
 
 
 
 
 
 
Chris T. Sullivan
 
 
 
 
 
Manager
 
 
 
 
 
 
 
 
 
 
 
CHRIS T. SULLIVAN FOUNDATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris T. Sullivan
 
 
 
 
 
Chris T. Sullivan
 
 
 
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Ashley Sullivan
 
 
 
ASHLEY SULLIVAN
 
 
 
 
 
 
 
 
 
 
 
/s/ Alexander Sullivan
 
 
 
ALEXANDER SULLIVAN
 
 
 
 
 
 
 
 
 
 

        







[Bloomin’ Brands – Amended and Restated Registration Rights Agreement]

--------------------------------------------------------------------------------



To be effective for all purposes as of April 29, 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ALEXANDER SULLIVAN IRREVOCABLE TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jill N. Creager
 
 
 
 
Trustee:
Jill N. Creager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASHLEY SULLIVAN IRREVOCABLE TRUST
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jill N. Creager
 
 
 
 
Trustee:
Jill N. Creager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
























































[Bloomin’ Brands – Registration Rights Agreement]



--------------------------------------------------------------------------------







SMITH:
 
 
 
 
 
/s/ Elizabeth A. Smith
 
 
Elizabeth A. Smith
 
 










[Bloomin’ Brands – Registration Rights Agreement]

